Peters, J.
(dissenting). While I agree that a system-wide study of the need for protective screening is not a benchmark standard, I am convinced that the utter failure of the State Thruway Authority to accumulate and analyze data regarding overpass trajectories prevents a finding that it discharged its duty to maintain the roadway in a reasonably safe condition.
*682The Authority’s assertion that the need for overpass protective screening was assessed on a case-by-case basis is belied by the evidence. No such assessment can occur if reportage of incidents to the Authority is not required by the agency which polices the road. As this record reveals that the very tragedy which befell Karen M. Zentner was predicted by law enforcement agents, foreseeability was shown. As recently reiterated by the Court of Appeals, “ ‘[w]hen the intervening, intentional act of another is itself the foreseeable harm that shapes the duty imposed, the defendant who fails to guard against such conduct will not be relieved of liability when that act occurs’ ” (Bell v Board of Educ., 90 NY2d 944, 947, quoting Kush v City of Buffalo, 59 NY2d 26, 33).
Ordered that the judgment is affirmed, without costs.